Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148030                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  SANDRA CARLSON,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                 SC: 148030
                                                                    COA: 315528
                                                                    Genesee CC: 03-250996-DM
  KIM CARLSON,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 1, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           d0127
                                                                               Clerk